Citation Nr: 1810075	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1984 to February 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

When this case was before the Board in September 2011, April 2015 and October 2016, the above-noted issue was remanded for additional development.  Then, in November 2017 the Board requested an independent medical opinion from a VA Orthopedic specialist.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's left ankle disability is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for left ankle disability, which he contends was incurred in service.  The medical evidence confirms the Veteran currently has a left ankle strain with heterotopic syndesmotic osseous formation.  

Next, the Board notes that the Veteran's complete service treatment records (STRs) are unavailable for review, and as such, VA has a heightened duty to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  However, in this respect the Board finds noteworthy an August 2015 VA examination, wherein an x-ray revealed a heterotopic syndesmotic osseous formation in the left ankle that was consistent with an old injury.  The Veteran has asserted that he was treated with a splint for what he believed to be a torn ligament in service.  The Board finds the Veteran competent to report his in-service injury, and treatment therefor.  See 38 C.F.R. § 3.159 (a)(2).  The August 2015 x-ray also revealed prominent calcaneal enthesophytes at the insertion of the Achilles tendon and plantar fascia.  These radiographic findings, establishing the presence of an old injury of the ankle, tend to support the Veteran's reports of an in-service injury.  As such, the Board finds sufficient credible evidence to concede the Veteran sustained an in-service left ankle injury.  

Therefore, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to his in-service ankle injury.  

The Board observes that the Veteran underwent numerous VA examinations to assess his claimed disability, and obtain a well-reasoned medical opinion.  Specifically, the Veteran underwent VA examinations in December 2011 and August 2015.  In addition, medical opinions were solicited from VA examiners in December 2012, April 2016, December 2016, and March 2017.  Each of these examiners found a medical nexus could not be established, because of the lack of STRs to corroborate the Veteran's in-service injury.  Unfortunately, these examiners wholly ignored the Veteran's competent reports.  The absence of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a medical examiner is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the above-noted deficient medical opinions, the Veteran has reported that he has experienced ongoing problems with his ankle since his in-service injury.  Additionally, in December 2017 the Board obtained an independent medical opinion from an Orthopedic Surgeon from the VA Healthcare System in Maryland.  With complete understanding of the Veteran's medical history, the physician determined the Veteran's current left ankle sprain with heterotopic syndesmotic osseous formation was as least as likely as not incurred in or aggravated as a result of his military service.  In support of his conclusion, the physician explained the presence of heterotopic osseous formations in the syndesmosis between the tibia and fibula is consistent with an old high left ankle sprain as described by the Veteran as having been incurred in service.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his in-service injury.  A qualified physician has determined the Veteran's current left ankle disability was caused by his ankle injury in service.  He also provided a competent rationale to support his conclusion.  Accordingly, a nexus to service is established.  To the extent the December 2011, December 2012, August 2015, April 2016, December 2016, and March 2017 VA examiners determined medical opinions could not be provided in the absence of service treatment records, the Board finds these opinions to be of less probative value, because the examiners failed to explain why medical opinions could not be provided in this instance, based on the facts available, and also wholly ignored the Veteran's competent and credible reports.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed left ankle disability and his in-service injury is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his left ankle disability.


ORDER

Entitlement to service connection for a left ankle disability, diagnosed as left ankle sprain/strain with heterotopic syndesmotic osseous formation, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


